Citation Nr: 0732434	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-20 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO decision, which 
denied a claim of service connection for PTSD.  In December 
2006, this issue was remanded in a Board decision in order to 
schedule the veteran for a hearing.  A Travel Board hearing 
was held in June 2007 before the undersigned Veterans Law 
Judge at the Muskogee, Oklahoma RO.  A transcript of that 
proceeding has been associated with the claims folder.

The Board notes that the veteran, in a June 2004 statement, 
contested the effective date he began receiving pay for a 
dependent.  This claim has not been developed for appellate 
review and is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for PTSD as the 
result of exposure to several alleged inservice stressors.  
See Travel Board hearing transcript, June 2007.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of this claim.  Specifically, this issue 
must be remanded in order to attempt to locate additional VA 
and private treatment records and to obtain certain unit 
records from the United States Joint Services Records 
Research Center (JSRRC) (previously the U.S. Armed Services 
Center for Research of Unit Records (CRUR)). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2007).  

The veteran has a current diagnosis of PTSD.  See VA Medical 
Center (VAMC) treatment notes, February 2003.  However, an 
in-service stressor event has yet to be verified by the 
evidence of record. 

The Board notes that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the veteran's own 
personal involvement, is not necessary.  See also, Suozzi v. 
Brown, 10 Vet. App. 307 (1997). Applying this holding to the 
instant case, it does not appear that sufficient effort was 
made to verify the veteran's purported stressors through 
official channels, to include research of his unit records.  
Specifically, the veteran reports that, while serving in the 
596th Signal Company, he was present at an October 1971 or 
November 1971 attack at Foo Bar in Camp Huchima in Vietnam.  
See Travel Board hearing transcript, June 2007.  The Board 
believes that a unit records search could potentially 
corroborate evidence for this incident.  In addition, the 
veteran has referred to a friend who died while they were 
serving in Vietnam together.  The RO attempted to verify this 
information.  However, the search was conducted under an 
erroneous spelling of the decedent's name.  The Board finds 
that a new search must be conducted using the appropriate 
spelling.   

The Board would also like to note that the veteran referred 
to certain medical treatment at the June 2007 Travel Board 
hearing, which may not be associated with the claims file.  
VA has an obligation under the Veterans Claims Assistance Act 
(VCAA) to associate all relevant records in VA's possession 
with the claims file of a veteran.  38 C.F.R. § 3.159 (2007).  
Therefore, this case must be remanded in order to locate any 
outstanding VA and private treatment records.  



Accordingly, the case is REMANDED for the following action:

1.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information regarding the dates and 
location of all private and VA treatment 
for his PTSD, to include any treatment 
at VA facilities in North Little Rock, 
Arkansas, and Oklahoma City, Oklahoma; 
treatment received at the Peter Sharp 
Vet Center in Oklahoma City, Oklahoma; 
and treatment received in 1984 at Willow 
View Hospital in Oklahoma City, 
Oklahoma.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  Associate any 
records received, including negative 
responses, with the claims file.

2.	Prepare a letter asking the JSRRC to 
provide any available information which 
might corroborate the veteran's alleged 
stressors.  Specifically, a request 
should be made to locate records of the 
596th Signal Company for documentation 
of an October 1971 or November 1971 
attack at Foo Bar in Camp Huchima in 
Vietnam during the Laos invasion.

3.	Conduct a search to verify the death of 
the veteran's friend in Vietnam using 
the correct spelling of his name, as 
referred to in the June 2007 Travel 
Board hearing transcript.
 
4.	Then, the RO/AMC should readjudicate 
the claim.  In particular, the RO 
should review all the evidence that was 
submitted since the March 2004 
Statement of the Case (SOC).  In the 
event that the claim is not resolved to 
the satisfaction of the veteran, he 
should be provided a SSOC, which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and 
the reasons for the decision.  After 
the veteran and his representative have 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


